      Case 2:14-cr-00163-CJB-MBN Document 86 Filed 06/16/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF                                            CRIMINAL ACTION
    AMERICA

    VERSUS                                                      14-163

    RYAN DAVIN MANNING                                          SECTION: “J” (5)


                                   ORDER & REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 79) filed

by Defendant Ryan Davin Manning. The Government opposes the motion (Rec. Doc.

85). Having considered the motion and memoranda, the record, and the applicable

law, the Court finds that the motion should be DENIED WITHOUT PREJUDICE.

                    FACTS AND PROCEDURAL BACKGROUND

       Manning pleaded guilty, pursuant to a plea agreement, to conspiracy to possess

with intent to distribute 100 grams or more of heroin. On January 21, 2015, he was

sentenced to 192 months of imprisonment, within his guidelines range, and a four-

year term of supervised release.1 His projected release date is November 12, 2026.

       Manning filed the instant motion on or about May 21, 2020.2 He is 43 years old

and contends that he is eligible for compassionate release because he has served over

half of his sentence, had no disciplinary actions against him, and suffers from asthma,

a bleeding ulcer, and an enlarged heart. He asserts that he contracted COVID-19,




1 Manning was sentenced by Chief Judge Kurt Engelhardt; his case was transferred to the undersigned
upon Judge Engelhardt’s appointment to the Fifth Circuit.
2 See Causey v. Cain, 450 F.3d 601, 604 (5th Cir. 2006) (explaining prison mailbox rule).
      Case 2:14-cr-00163-CJB-MBN Document 86 Filed 06/16/20 Page 2 of 3



which the Government has confirmed with his health records. As an additional basis

for compassionate release, Manning asserts that upon release he will live with his

mother, who he maintains is sick and elderly but does not specify her condition, to

help take care of her as well as his children.

      The Government opposes the motion for compassionate release, primarily on

the ground that Manning has failed to exhaust his administrative remedies by filing

a compassionate release request with the Bureau of Prisons (“BOP”). Although

Manning’s motion includes a copy of a compassionate release request addressed to

the warden of his facility, the Government asserts that BOP records do not show this

request was ever received by the warden. Additionally, the request is dated May 19,

2020, only two days prior to Manning’s filing of the instant motion.

                                LEGAL STANDARD

      “A court, on a motion by the BOP or by the defendant after exhausting all BOP

remedies, may reduce or modify a term of imprisonment, probation, or supervised

release after considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and

compelling reasons warrant such a reduction.’” United States v. Chambliss, 948 F.3d

691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). To meet the exhaustion

requirement, a defendant must submit a request to “the warden of the defendant’s

facility” for the BOP “to bring a motion [for compassionate release] on the defendant’s

behalf.” § 3582(c)(1)(A). If the request is denied, the defendant must pursue and

exhaust “all administrative rights to appeal”; alternatively, the requirement is met

“30 days from the receipt of such a request by the warden.” Id.




                                           2
      Case 2:14-cr-00163-CJB-MBN Document 86 Filed 06/16/20 Page 3 of 3



                                   DISCUSSION

      Considering the foregoing, the Court finds that Manning has not met the

exhaustion requirement. He does not assert that he has filed a request for

compassionate release with the warden of his facility, and the Government contends

that the BOP does not have any record of Manning filing a compassionate release

request. Even if Manning had filed the request attached to his motion on the listed

date, he would not have met this requirement because he must then wait 30 days

before filing a motion with this Court. Because the Government has timely objected

to Manning’s failure to exhaust, this requirement is not subject to waiver or

forfeiture. See United States v. Alam, ___ F.3d ____, 2020 WL 2845694, at *3 (6th Cir.

June 2, 2020).

      Thus, the Court will deny Manning’s motion without prejudice. He may refile

his motion after first making a compassionate release request with the warden of his

facility and either waiting 30 days or exhausting his administrative rights to appeal

the denial of his request.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Manning’s Motion for Compassionate

Release (Rec. Doc. 79) is DENIED WITHOUT PREJUDICE.

      New Orleans, Louisiana, this 16th day of June, 2020.



                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE



                                          3
